    3:20-cv-01853-CMC       Date Filed 07/13/20      Entry Number 13        Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                   COLUMBIA DIVISION

    Andres Glenn,                                        Civil Action No. 3:20-cv-1853-CMC
                            Plaintiff,
                    vs.
                                                                        ORDER
    Jackey of Carson Bording Home, the cook or
    Jasmon and Jasmon and Monika,

                            Defendants.

         This matter is before the court on Glenn’s 1 Complaint filed May 13, 2020. ECF No. 1. In

accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02 (B)(2)(d), D.S.C., the matter was

referred to United States Magistrate Judge Shiva V. Hodges for pre-trial proceedings. On May 19,

2020, the Magistrate Judge entered two orders, citing deficiencies in Glenn’s Complaint and

allowing an opportunity for amendment and directing Glenn to provide proper service documents.

ECF Nos. 3, 4. Two letters were received from Glenn in response, which consisted of the

Magistrate Judge’s Orders with handwriting on some pages. ECF Nos. 6, 7. On one, he requested

it be ordered that “Mr. Ron Vanraj release my raise money and my big check,” and also appears

to request the payee be changed. ECF No. 6. On the other, he notes “Raymond Richardson and

Delbert Richardson is not the Plaintiff Andres Glenn is the Plaintiff,” and “the Plaintiff wants Mrs.

Carson to be my payee” instead of other individuals. ECF No. 7.




1
 As noted in the Report, Glenn also listed “Delbert Richardson” and “Raymond Richardson” as
Plaintiffs in this action. However, these individuals have not signed the Complaint, and there is
no indication they wish to be included. Glenn concedes they are not plaintiffs in his letter at ECF
No. 6. Therefore, they are not construed as plaintiffs in this action.
 3:20-cv-01853-CMC           Date Filed 07/13/20        Entry Number 13         Page 2 of 3




        On June 12, 2020, the Magistrate Judge issued a Report and Recommendation (“Report”)

recommending this matter be summarily dismissed with prejudice. ECF No. 9. The Magistrate

Judge advised Glenn of the procedures and requirements for filing objections to the Report and

the serious consequences if he failed to do so. Glenn failed to file objections, and the time to do

so has expired.

        The Magistrate Judge makes only a recommendation to this court. The recommendation

has no presumptive weight, and the responsibility to make a final determination remains with the

court. See Mathews v. Weber, 423 U.S. 261 (1976). The court is charged with making a de novo

determination of any portion of the Report of the Magistrate Judge to which a specific objection

is made. The court may accept, reject, or modify, in whole or in part, the recommendation made

by the Magistrate Judge or recommit the matter to the Magistrate Judge with instructions. See 28

U.S.C. § 636(b). The court reviews the Report only for clear error in the absence of an objection.

See Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that

“in the absence of a timely filed objection, a district court need not conduct a de novo review, but

instead must only satisfy itself that there is no clear error on the face of the record in order to accept

the recommendation.”) (citation omitted).

        After a review of the record, the applicable law, and the Report and Recommendation of

the Magistrate Judge, the court finds no clear error, and agrees with the Report’s recommendation

this matter should be dismissed. The court disagrees Glenn has failed to prosecute his case,

however, as he attempted to clarify and filed letters in response to the initial Proper Form Orders.

It is clear the Complaint fails to meet minimal pleading requirements, even considering Glenn’s
                                                    2
    3:20-cv-01853-CMC       Date Filed 07/13/20      Entry Number 13        Page 3 of 3




attempted clarifications, and Glenn has failed to establish subject matter jurisdiction in federal

court. Accordingly, the court adopts the Report, as amended above, by reference in this Order.

This matter is dismissed without prejudice and without issuance and service of process. 2

        IT IS SO ORDERED.
                                                              s/Cameron McGowan Currie
                                                              CAMERON MCGOWAN CURRIE
                                                              Senior United States District Judge
Columbia, South Carolina
July 13, 2020




2
  The Report recommends dismissal with prejudice on page 8 and without prejudice on page 4. In
these circumstances, and because the court found Glenn did not fail to prosecute his case, this court
finds that dismissal without prejudice is appropriate.

                                                 3
